Case 2:20-cv-03437-BRM-ESK Document 1 Filed 03/31/20 Page 1 of 5 PageID: 1



 STEVEN GAECHTER, ESQ.
 440 Route 17 North, Suite 3A
 Hasbrouck Heights, New Jersey 07604
 Tel: (201) 288-0055
 Fax: (201) 28-0075
 Attorney for Plaintiff
 ____________________________________
                                              :       UNITED STATES DISTRICT COURT
 PATRICIA NAYDA,                              :       DISTRICT OF NEW JERSEY
                                              :       CIVIL ACTION NO.:
                        Plaintiff,            :
                                              :
 v.                                           :               Civil Action
                                              :
 THE PRUDENTIAL INSURANCE                     :
 COMPANY OF AMERICA,                          :
                                              :              COMPLAINT
                                              :
                        Defendants.           :

        Plaintiff, Patricia Nayda, residing at 184 Shaw Street, Garfield, New Jersey 07026,

 Bergen County, by way of Complaint against the Defendants, states:

                                      Jurisdiction and Venue

        1.      Jurisdiction of the Court is based upon the Employee Retirement Income

 Security Act of 1974 (ERISA); and in particular, 29 U.S.C. §1132(e)(1) and 1132(f). Those

 provisions give the district courts jurisdiction to hear civil actions brought to recover

 benefits due under the terms of employee welfare benefit plans which, in this case, consists

 of group long term disability insurance policy issued by The Prudential Insurance

 Company of America, and provided by CDK Global, Inc. to Patricia Nayda, one of its

 employees. In addition, this action may be brought before this Court pursuant to 28 U.S.C.

 §1331, which gives the district court jurisdiction over actions that arise under the laws of

 the United States.




                                              1
Case 2:20-cv-03437-BRM-ESK Document 1 Filed 03/31/20 Page 2 of 5 PageID: 2



        2.       The ERISA statute provides, at 29 U.S.C. §1133, a mechanism for

 administrative or internal appeal of benefits denials. Those avenues of appeal have been

 exhausted.

        3.       Venue is proper in the District of New Jersey. 29 U.S.C. §1132(e)(2), 28

 U.S.C. §1391.

                                      Nature of Action

        4.       This is a claim seeking an award to plaintiff of disability income benefits

 pursuant to an employee welfare benefit plan (“Plan”) providing group long term and short

 term disability benefits to employees of CDK Global Inc. under a policy of insurance issued

 by The Prudential Insurance Company of America. This action, seeking recovery of

 benefits, is brought pursuant to Section 502(a)(1)(B) of ERISA (29 U.S.C.§1132(a)(1)(B).

                                          The Parties

        5.       Patricia Nayda is a resident of Garfield, Bergen County, New Jersey,

 located in the District of New Jersey.

        6.       The Prudential Insurance Company of America (“Prudential”) is designated

 as the Insurer and Claims Administrator of the Plan. The Defendant is, and at all times

 relevant hereto, doing business within the District of New Jersey.

        7.       At all times relevant hereto, the Plan constituted an “Employee Welfare

 Benefit Plan” as defined by 29 U.S.C. §1002(1); and incident to her employment, Patricia

 Nayda, received coverage under the Plan as a “participant” as defined by 29 U.S.C.

 §1002(7). This claim relates to benefits under the foregoing Plans.




                                              2
Case 2:20-cv-03437-BRM-ESK Document 1 Filed 03/31/20 Page 3 of 5 PageID: 3



                                     Claim For Benefits

        8.      Patricia Nayda was a full-time CDK Global Inc. employee and she was

 actively employed as a Virtual Implementation Consultant until September 14, 2017 when

 she ceased working due to severe medical impairments including but not limited to cervical

 and lumbar spondyloarthropathy, vertigo, multiple cervical and lumbar disc herniations,

 cervical and lumbar radiculopathy along with subsequent development of breast cancer,

 bilateral mastectomies and lymphedema.            Plaintiff has not returned to work since

 September 14, 2017 due to her disabling impairments.

        9.      Subsequent to ceasing her employment, Plaintiff made a claim for benefits

 under the Plan stating that she met the Plan’s definition of “total disability” on account of

 her condition which rendered her unable to perform her job duties.

        10.     Plaintiff’s claim was initially approved by Prudential and she was paid

 benefits through August 22, 2018 at which time Prudential terminated benefits on the basis

 of their contention that she was no longer disabled as that term is defined in the Plan.

        11.     Since September 14, 2017, through the present time, Plaintiff has been

 “totally disabled” as such term is defined in the Plan.

        12.     Subsequently, Plaintiff submitted an administrative appeal of the

 termination of her disability claim in accordance with 29 U.S.C. §1133. In support of her

 appeal, Plaintiff submitted reports attesting to her “total disability” from treating and

 examining physicians and other relevant evidence, establishing her continued disability.

 These materials were submitted in compliance with Prudential’s suggestions regarding

 how Plaintiff could perfect her appeal.




                                               3
Case 2:20-cv-03437-BRM-ESK Document 1 Filed 03/31/20 Page 4 of 5 PageID: 4



        13.      In response to Plaintiff’s appeal, by letter dated October 29, 2019,

 Prudential provided Plaintiff with a final determination of her claim upholding the

 termination and denial of benefits. As a result of the issuance of the final determination,

 all administrative remedies have been exhausted and this matter is ripe for judicial review.

        14.      The determination by Prudential that Plaintiff is not totally disabled as

 defined by the Plan is contrary to the welfare benefit plans and has no rational support in

 the evidence.

        15.      The Plan does not reserve discretion and therefore Prudential’s

 determination should be reviewed by the Court under a de novo standard.

        16.      Even if discretion were properly reserved, Prudential’s determination of

 Plaintiff’s claim was the result of several factors which demonstrate an abuse of discretion

 pursuant to Glenn v. Metropolitan Life Insurance Company, 54 U.S. 185 (2008) including

 but not limited to:

                 a)     A financial conflict of interest in that Prudential acted as both the

 payor as well as the adjudicator or Plaintiff’s claim;

                 b)     Prudential failed to analyze and consider all relevant diagnoses;

                 c)     Prudential failed to analyze and consider Plaintiff’s actual job

 requirements in view of her impairments;

                 d)     Prudential engaged in self-serving selectivity in the use of medical

 evidence and unduly relied upon self-serving paper reviews by its own non-examining

 medical consultants over the opinions of Plaintiff’s treating physicians without adequate

 explanation.




                                               4
Case 2:20-cv-03437-BRM-ESK Document 1 Filed 03/31/20 Page 5 of 5 PageID: 5



          17.    The aforementioned actions of Prudential in its handling and determination

 of Plaintiff’s claim were arbitrary and capricious.

          18.    As a direct and proximate result thereof, based on the evidence submitted

 to Prudential establishing that Plaintiff has met the Plan’s definition of ‘total disability”

 continuously since September 14, 2017, Plaintiff is entitled to payment of temporary

 monthly disability insurance payments retroactive to 180 days from the date of her

 disability; and such benefits must be continued until Plaintiff recovers from her disability,

 death, or to age 65, whichever comes first.

          WHEREFORE, Plaintiff prays for the following relief:

          A.     That the Court enter judgment in Plaintiff’s favor and against the

 Defendants and that the Court order the Defendants to pay temporary and long term

 disability income benefits to Plaintiff in an amount equal to the contractual amount of

 benefits to which Plaintiff is entitled under the plans.

          B.     That the Court order the Defendants to pay Plaintiff prejudgment interest

 on all benefits that have accrued prior to the date of judgment;

          C.     That the Court order Defendants to continue paying Plaintiff’s benefits until

 such time as she meets the policy conditions for discontinuance of benefits;

          D.     That the Court award Plaintiff her attorney’s fees pursuant to 29 U.S.C.

 §1132(g); and

          E.     That Plaintiff recover any and all other relief to which she may be entitled,

 as well as the costs of suit.

                                                               /s/ Steven Gaechter
                                                               STEVEN GAECHTER

 Dated:     March 30, 2020

                                               5
